Citation Nr: 0925745	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture to the left ankle.

2.  Entitlement to a rating in excess of 10 percent for 
neuroma of the cutaneous nerve of the left ankle.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to increased ratings for 
residuals of a left ankle fracture and for neuroma of the 
cutaneous nerve in the left ankle.  

The Board further finds that additional development of 
evidence is required before a decision may be made because a 
pertinent additional medical treatment record exists which 
has not been obtained.  In this regard, the claims file 
contains printouts of computerized records from the VA 
Birmingham Health Care system.  However, a medical record 
entry dated August 27, 2008, refers to an "attached scanned 
document", an August 2008 electromyogram (EMG) consult of 
the left leg (mentioned by the Veteran in a December 2008 
written statement) which is not included in the record.  This 
record should be obtained and considered.  Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA records are deemed to be 
constructively in the possession of VA adjudicators). 

The Veteran last underwent a VA examination pertaining to 
these disabilities in January 2005.  Since the time of that 
examination, he underwent outpatient treatment at a VA 
medical center in April 2006 where the evaluating physician 
reported "a significant increase in the pain in his left 
foot and ankle" that included burning pain in the foot.  
Additionally, in a December 2008 statement, the Veteran again 
asserted that the pain and numbness in his left ankle and leg 
had increased in severity.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased symptomatology since the 
prior examination in January 2005, the Board finds that 
additional VA examination is necessary to determine the 
current nature and extent of his service connected left foot 
and ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the August 2008 VA 
neurology-EMG report as well as any VA 
treatment records that may be available 
since March 2009.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a left ankle fracture and neuroma of 
the cutaneous nerve of the left ankle.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, if any, should be performed.  
All pertinent pathology should be noted in 
the examination report.

3.  Thereafter, readjudicate the issues of 
entitlement to ratings in excess of 10 
percent for residuals of a left ankle 
fracture and neuroma of the cutaneous 
nerve of the left ankle.  If any decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




